Motion Granted and Order filed April 21, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00115-CV
                                   ____________

IN RE GUARDIANSHIP OF QIONG-YING DUAN CHANG, AN ALLEGED
                    INCAPACITATED PERSON


                      On Appeal from Probate Court No 1
                            Harris County, Texas
                        Trial Court Cause No. 468149

                                     ORDER

      Appellant has filed a motion to proceed as a pauper in this appeal. The
motion is GRANTED. Appellant is deemed indigent for purposes of the appellate
filing fee only. See Tex. R. App. P. 20.1. The clerk’s record has been filed. To
obtain the reporter’s record without payment of costs, appellant must file a
Statement of Inability to Afford Payment of Court Costs in the trial court. See Tex.
R. Civ. P. 145.

                                             PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.